DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  In claim 22 line 9 after “if the target power is between” remove “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-10, 13-16, and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niklasson et al. (US 2011/0297672) (“Niklasson”). 
	With regard to claim 1, fig. 2 of Niklasson discloses a microwave cooking apparatus 200, comprising: a housing 260 including a heating chamber 250 therein; a solid microwave source (“solid-state based microwave sources 111, 121, 211”, par [0059]) disposed on the housing 260 and configured to emit a first variable-power microwave (“2.4 to 2.5 GHz”, par [0059]); an antenna 212 connected 210 to the solid microwave source 211 and configured to feed the first variable-power microwave (“2.4 to 2.5 GHz”, par [0059]) into the heating chamber 250; and a controller 230 connected to the solid microwave source 211 and configured to control the solid microwave source 211 to operate and to adjust the first variable-power microwave (“2.4 to 2.5 GHz”, par [0059]).
	With regard to claim 2, fig. 2 of Niklasson discloses a magnetron 221 (“magnetron”, par [0045]) disposed on the housing 260 and connected to the controller 230, wherein the magnetron 221 configured to emit a second power microwave (microwave from “magnetron”, par [0045]); and a waveguide (“transmission line 223 may be a waveguide”, par [0045]) coupled to the magnetron 221 and configured to feed the second power microwave (microwave from “magnetron”, par [0045]) into the heating chamber 250, wherein the controller 230 is used for controlling configured to control the magnetron 221 to operate, or including controlling the magnetron 221 to operate synchronously with the solid microwave source 211.
With regard to claim 3, fig. 2 of Niklasson discloses a steam generator (“steam”, par [0041]) disposed on the housing 260 and connected to the controller 230, and configured to deliver high temperature steam to the heating chamber 250, wherein the controller 230 is configured to control the steam generator to operate, including controlling the steam generator to operate synchronously with the solid microwave source 211.
With regard to claim 4, fig. 2 of Niklasson discloses a heating pipe (“IR-radiating heater”, par [0041]) adhered to and disposed on the housing 260 and connected to the controller 230, and configured to emit high-temperature infrared rays (“IR-radiating heater”, par [0041]), wherein the controller 230 is configured to control the heating pipe (“IR-radiating heater”, par [0041]) to operate, including controlling the heating pipe (“IR-radiating heater”, par [0041]) to operate synchronously with the solid microwave source 211.
	With regard to claim 7, fig. 2 of Niklasson discloses a control method for a microwave cooking apparatus 200, comprising detecting a heating instruction 290 for starting a combined heating mode (“cooking program”, par [0049]); determining at least two groups of power components (220, 210) in the combined heating mode, and performing a heating operation by starting the at least two groups of power components (220, 210); wherein the at least two groups of power components (220, 210) include a solid microwave source component 211.
	With regard to claim 9, fig. 2 of Niklasson discloses that the combined heating mode comprises one of a combination of the solid microwave source 211 and a magnetron 221 (“magnetron”, par [0045]), a combination of the solid microwave source and a steam generator, and a combination of the solid microwave source and a heating pipe.
	With regard to claim 10, fig. 2 of Niklasson discloses detecting a heating instruction for starting a single heating modes (“mode of operation”, par [0014]), determining a power component 220 corresponding to the single heating mode (“mode of operation”, par [0014]); and performing a heating operation by starting the power component 220, wherein the power component 220 includes one of the solid microwave source, a magnetron (“magnetron”, par [0045]), a steam generator and a heating pipe.
	With regard to claim 13, fig. 2 of Niklasson discloses a microwave cooking apparatus 200, comprising: a cavity 250; a magnetron 221 fixedly disposed on a side wall of the cavity 250 and configured to feed 222 a first microwave into the cavity 250, wherein the magnetron 221 adjusts a power of the first microwave with a first power adjustment accuracy; and a semiconductor microwave source 211 fixedly disposed on a side wall of the cavity 250 and configured to feed a second microwave into the cavity 250, wherein the semiconductor microwave source 211 adjusts a power of the second microwave with a second power adjustment accuracy that is higher than the first power adjustment accuracy (“advantages of a solid-state microwave generator comprise the possibility of controlling the frequency of the generated microwaves, controlling the output power of the generator and an inherent narrow-band spectrum”, par [0019]).
	With regard to claim 14, fig. 2 of Niklasson discloses a first power range of the first microwave (microwave of 221) has a first minimum power and a first maximum power, and a second power range of the second microwave (microwave of 211) has a second minimum power and a second maximum power, and the second maximum power (power of solid-state microwave generator is lower than that of a magnetron) is between the first minimum power and the first maximum power. 
	With regard to claim 15, fig. 2 of Niklasson discloses first frequency range of the first microwave (microwave of magnetron) does not overlap a second frequency range of the second microwave (microwave of solid-state microwave generator).
With regard to claim 16, fig. 2 of Niklasson discloses a band-stop antenna 212 fixedly disposed on a side wall of the cavity 250 and connected with the semiconductor microwave source 211 to feed the second microwave (microwave of 211) into the cavity 250, and configured to shield the second microwave (microwave of 211) in the first frequency range (frequency of magnetron).
With regard to claim 18, fig. 2 of Niklasson discloses a waveguide 223 fixedly disposed on a side wall of the cavity 250 and connected to the magnetron 221 and configured to feed the first microwave (microwave of 221) into the cavity 250.
With regard to claim 19, fig. 2 of Niklasson discloses a control method for a microwave cooking apparatus 200, comprising: acquiring a target power of the microwave cooking apparatus 200; analyzing the target power with respect to power parameters of a semiconductor microwave source 211 and a magnetron 221 in the microwave cooking apparatus 200 to generate an analysis result; and according to the analysis result, adjusting a first power of the magnetron 221 with a first power adjustment accuracy, and adjusting a second power of the semiconductor microwave source 211 with a second power adjustment accuracy, so that an overall power of the microwave cooking apparatus 200 reaches the target power, the overall power being a sum of the first power (power of 221) and the second power (power of 211).
With regard to claim 20, fig. 2 of Niklasson discloses that the adjusting the first power of the magnetron 221 with the first power adjustment accuracy and the adjusting the second power of the semiconductor microwave source 211 with the second power adjustment accuracy includes: in response to that the target power is not greater than a maximum power of the semiconductor microwave source 211, the magnetron 221 is turned off and the second power is adjusted to the target power with the second power adjustment accuracy.
With regard to claim 21, fig. 2 of Niklasson discloses that the adjusting the first power (power of 221) of the magnetron 221 with the first power adjustment accuracy and the adjusting the second power (power of 211) of the semiconductor microwave source 211 with the second power adjustment accuracy includes: in response to that the target power is not less than a maximum power of the magnetron 221, the first power is adjusted to reach the first maximum power of the magnetron 221, and the second power (power of 211) is adjusted to be a difference between the target power and the first maximum power of the magnetron 221.
With regard to claim 22, fig. 2 of NIklasson discloses that the adjusting the first power of the magnetron 221 with the first power adjustment accuracy and the adjusting the second power of the semiconductor microwave source 211 with the second power adjustment accuracy includes: if the target power is between the a first maximum power of the magnetron 221 and a second maximum power of the semiconductor microwave source 211, the first power is adjusted to reach a first preset power that is smaller than or equal to the target power, and the second power is adjusted to be a difference between the target power and the first preset power.
With regard to claim 23, fig. 2 of Niklasson discloses setting a plurality of preset powers between a minimum power of the magnetron 221 and the maximum power of the magnetron 221, a difference between any two adjacent preset powers of the plurality of preset powers being not greater than the second maximum power of the semiconductor microwave source 211, the target preset power (“power level”, par [0052]) being a preset power closest to the target power among at least one preset power of the plurality of preset powers that is not greater than the target power.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Niklasson et al. (US 2011/0297672) (“Niklasson”) in view of Johansson (US 2015/0271877).
With regard to claim 6, Niklasson does not disclose that the solid microwave source comprises: a signal source configured to generate an original microwave signal; a preamplifier connected to the signal source and configured to amplify the orginial microwave signal into a low-power microwave signal, a power divider connected to the preamplifier and configured to distribute the low-power microwave signal into a multi-path microwave signal; a power amplification tube connected to the power divider and configured to amplify power of the multi-path microwave signal to generate multiple paths of the first variable power microwave; a radio frequency ejection device respectively connected to the power amplification tube and to the antenna, and configured to transmit the first variable power microwave to the antenna; and a power variation range of the first variable power microwave is greater than or equal to 0 watt and less than or equal to 300 watts.
However, figs. 1-2 of Johansson discloses that the solid microwave source 11 comprises: a signal source 30 configured to generate an original microwave signal (signal from 30); a preamplifier 38 connected to the signal source 30 and configured to amplify the original microwave signal (signal from 30) into a low-power microwave signal (signal from 38), a power divider (signals from 16) connected to the preamplifier 38 and configured to distribute the low-power microwave signal (signal from 38) into a multi-path microwave signal (signal into 17a-17D); a power amplification tube 18 connected to the power divider (signals from 16) and configured to amplify power of the multi-path microwave signal (signal into 17a-17D) to generate multiple paths of the first variable power microwave (“output a high power microwave signal”, par [0014]); a radio frequency ejection device 26A respectively connected to the power amplification tube 18 and to the antenna 26A, and configured to transmit the first variable power microwave (“high power microwave signal”, par [0014]) to the antenna 26A; and a power variation range of the first variable power microwave (“high power microwave signal”, par [0014]) is greater than or equal to 0 watt and less than or equal to 300 watts (“250-watt microwave signal”, par [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the microwave source of Niklasson with the amplifiers as taught in Johansson in order to provide high power microwave signal to the microwave oven.  See par [0014] of Johansson.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Niklasson et al. (US 2011/0297672) (“Niklasson”) in view of Niklasson et al. (US 8,530,807) (“Niklasson II”). 
With regard to claim 8, Niklasson does not disclose controlling the solid microwave source component to emit a fixed power detection signal into a heating chamber; receiving a reflection signal of the fixed power detection signal; determining whether the heating chamber is unloaded based on analyzing a magnitude of the reflection signal with a threshold value; generating an alarm signal when it is determined that the heating chamber is unloaded; and when it is determined that the heating chamber is loaded, executing the heating operation according to the heating instruction.
However, figure 1 of Niklasson II discloses controlling the solid microwave source (“activate the SSMG (step 302) for sensing presence of a load in the microwave oven”, col. 9 ll. 53-54) component to emit a fixed power detection signal (“Microwaves transmitted into a cavity”, col. 6 ll. 54-55) into a heating chamber 150; receiving a reflection signal (“reflected signal”, col. 6 ll. 59-60) of the fixed power detection signal (“Microwaves transmitted into a cavity”, col. 6 ll. 54-55); determining whether the heating chamber 150 is unloaded (“no load”, col. 9 ll. 54) based on analyzing a magnitude of the reflection signal with a threshold value (“load reference signal data set can include a reference corresponding to a substantially empty cavity (i.e. no load present therein)”, col. 3 ll. 63-65); generating an alarm signal (“auditory”, col. 4 ll. 40) when it is determined that the heating chamber is unloaded (“no load”, col. 9 ll. 54); and when it is determined that the heating chamber is loaded (“if a load is sensed, the magnetron will be activated for heating the load”, col. 9 ll. 62-23), executing the heating operation according to the heating instruction (“magnetron is then operated in accordance with the nature of the load”, col. 9 ll. 66-67).
Therefore, it would have been obvious to one of ordinary skill in the art to form the microwave heating apparatus of Niklasson with the no load sensors as taught in Niklasson II in order to not damage the magnetron itself due to the high level of reflected microwave power.  See col. 9 ll. 53-56 of Niklasson II. 

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             5/10/2022